Citation Nr: 1002991	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  04-30 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1960 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying the Veteran's claim.  This claim 
was previously remanded by the Board in September 2008 for 
additional evidentiary development.  

The Veteran has claimed service connection for PTSD.  
Construing the claim liberally, however, the Board finds that 
it should be characterized as one for service connection for 
a psychiatric disorder, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  The issue is thus 
restated on the title page of this decision.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2008, at the RO in Montgomery, 
Alabama.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for PTSD.  However, as previously noted, the 
Veteran's claim is more properly construed as one of 
entitlement to service connection for any psychiatric 
disorder, to include PTSD.  Therefore, as outlined below, 
additional evidentiary development is needed before appellate 
review may proceed on this claim.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board recognizes that one of the Veteran's 
alleged in-service stressors, namely falling off the roof of 
a combat tower while serving on a ship, has been confirmed.  
However, according to the Veteran's November 2008 VA 
psychiatric examination, the Veteran does not meet the 
American Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) criteria for a diagnosis of PTSD.  
Service connection may not be granted without medical 
evidence diagnosing PTSD.  

However, the November 2008 VA examiner did diagnose the 
Veteran with major depression and an anxiety disorder.  The 
examiner did not provide an opinion as to whether any of 
these psychiatric disorders were related to the Veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that even if a Veteran's claim is 
limited to PTSD without more, VA must interpret the Veteran's 
claim to be a claim for any mental disability that may 
reasonably be encompassed by the claim.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (holding that when a claimant makes 
a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
As such, the Veteran should be afforded the opportunity to 
appear for a VA examination to determine whether he suffers 
from any psychiatric disorder, and not just PTSD, that is 
related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the physician 
designated to examine the Veteran, and the 
examiner must note having reviewed the 
claims file.  All indicated tests and 
studies, including psychological testing, 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of any psychiatric 
disorder, to include PTSD, depression or 
anxiety, appropriate?

(b) If PTSD is diagnosed, can the 
Veteran's PTSD be related to his verified 
in-service stressor of falling off of a 
tower while serving on a ship?  

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, 
is it at least as likely as not that this 
disorder(s) is a result of the Veteran's 
military service?  

A complete rationale for the opinion 
expressed must be provided.  

2.  The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


